Citation Nr: 0330092	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for pulmonary 
emphysema.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for major depressive 
disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971, and from October 1990 to May 1991.  He also served in 
the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.


REMAND

At the time of the veteran's March 1998 VA spine examination, 
it was noted that an MRI scan was ordered.  However, the 
results of this examination are not currently of record.  
Since the Board is on notice of the existence of such 
records, the Board is under an obligation to obtain and 
consider those records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (documents within the Secretary's control are, in 
contemplation of the law, before the Secretary and the 
Board); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Moreover, the Board notes that a December 1970 service 
medical record reflects that the veteran had a rash of his 
right wrist, which worsened when he wore a watch or 
identification bracelet.  Clinical impression was of contact 
dermatitis of the right forearm.  At the time of a March 1998 
VA skin examination, the veteran indicated that he had 
recurrent dermatitis of his wrists, which had been present 
"off and on" since his discharge from service.  He 
indicated that this condition worsened with hot weather, and 
was controlled with the application of Lidex cream.  No 
diagnostic tests were done at the time of the examination, 
and the pertinent diagnosis was of dermatitis of the wrists 
by history, controlled with Lidex cream.  The Board is of the 
opinion that another VA examination is required to address 
the etiology of the veteran's skin disorder of the wrist.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 require VA to assist the appellant with his 
claim and to provide him with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
July 2002, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 30 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should again 
request the veteran to furnish the 
information requested in the RO's letter 
dated March 14, 2003.

2.  The RO should obtain the results of 
an MRI scan conducted in connection with 
a March 1998 VA spine examination.

3.  The RO should obtain outpatient 
treatment records since August 2001 from 
the Miami VA Medical Center.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA skin 
examination, preferably to be conducted 
during a flare-up of the veteran's skin 
disorder of the wrist.  The claims folder 
must be made available to the examiner in 
connection with the examination.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should address the following 
matters:

?	Identify any disorder of the skin.
?	Provide an opinion as to whether it 
is at least as likely as not that 
any skin disorder of the wrist began 
during the veteran's military 
service or is due to any incident of 
such service. 

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



